Case 2:20-cv-00350-JMS-DLP Document 28-1 Filed 07/10/20 Page 1 of 3 PageID #: 320




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

  EARLENE PETERSON                               )
  KIMMA GUREL                                    )
  MONICA VIELLETTE                               )
                                                 )
                          Plaintiffs,            )       Case No. 2:20-cv-00350-JMS-MJD
                                                 )
          v.                                     )
                                                 )
  WILLIAM P. BARR, in his official               )
  capacity as the Attorney General of the        )
  United States; MICHAEL CARVAJAL, in            )
  his official capacity as the Director of the   )
  Federal Bureau of Prisons; and T.J.            )
  WATSON, in his official capacity as            )
  Complex Warden for Terre Haute Federal         )
  Correctional Complex,                          )
                                                 )
                          Defendants.            )

                                DECLARATION OF RICK WINTER

  I, Rick Winter, do hereby declare and state as follows:

  1.      I am employed by the United States Department of Justice, Federal Bureau of Prisons

          (“BOP”), as Regional Counsel for the BOP’s North Central Region. I have held this

          position since October 2016. I have been employed by the BOP since 1994.

  2.      The statements I make hereinafter are made on the basis of my review of the official files

          and records of the BOP, my own personal knowledge, or on the basis of information

          acquired by me through the performance of my official duties.

  3.      The BOP, under the supervision of the United States Marshals Service, is responsible for

          implementing federal death sentences. See 18 U.S.C. § 3596(a); 28 C.F.R. Part 26.

          Currently, execution dates are in place for four inmates. Specifically, Daniel Lee’s

          execution is scheduled to occur on July 13, 2020; Wesley Purkey’s execution is scheduled



                                                     1
Case 2:20-cv-00350-JMS-DLP Document 28-1 Filed 07/10/20 Page 2 of 3 PageID #: 321




       to occur on July 15, 2020; Dustin Honken’s execution is scheduled to occur on July 17,

       2020; and Keith Nelson’s execution is scheduled to occur on August 28, 2020.

  4.   In advance of these dates, the BOP has been, and intends to continue, making necessary

       arrangements.

  5.   Such arrangements include the activation of the execution team, which consists of

       approximately 40 BOP staff members. These staff members, by necessity, have been

       removed from their normal duties, which include a wide range of correctional and

       administrative positions within the BOP.        Pursuant to the current operational plan,

       cessation of normal duties occurs several days in advance of a scheduled execution, in

       order to give the team time to practice and prepare for their role in an execution. In addition

       to the team members, a number of BOP administrators will be present as well. They also

       ceased their normal duties in the days in advance of an execution. Logistical items such as

       travel, lodging and personal arrangements have already been completed for the three

       execution dates in July.

  6.   Also, the BOP plans to use contractors who have made themselves available and have made

       necessary arrangements for personal and work related matters based on the executions

       scheduled in July and August. If the current execution dates are stayed, it is likely that

       both contractors will need at least one month’s notice in order to be able to reschedule.

  7.   Executions will take place at the Federal Correctional Complex at Terre Haute, Indiana

       (FCC Terre Haute). Accordingly, FCC Terre Haute is also mobilizing personnel in

       preparation of the currently scheduled executions, and has also been coordinating with

       federal, state, and local law enforcement agencies, some of who plan to send personnel to

       FCC Terre Haute to help maintain security for the currently scheduled executions.

  8.   Approximately 100 BOP staff will serve as institution security and support during an

                                                 2
Case 2:20-cv-00350-JMS-DLP Document 28-1 Filed 07/10/20 Page 3 of 3 PageID #: 322
